 Case 8:19-cv-02959-CEH-TGW Document 1 Filed 12/02/19 Page 1 of 3 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



ANGELA PURDY,

               Plaintiff,

v.                                                   Case No.:

CREDIT PROTECTION ASSOCIATION,
L.P.,

            Defendant.
____________________________________/

                                    NOTICE OF REMOVAL

       COMES NOW, Defendant, Credit Protection Association, L.P. (“CPA”), by and through

its undersigned attorneys, for its Notice of Removal pursuant to 28 U.S.C. §§ 1441(a) and 1446,

and in support thereof, states as follows:

       1.      On or about October 17, 2019, Plaintiff, Angela Purdy, filed a Complaint against

CPA in the County Court for the Tenth Judicial Circuit in and for Polk County, Florida – Small

Claims Division styled Angela Purdy v. Credit Protection Association, LP; case number 2019

SC-006619-0000-LK, alleging a federal cause of action against CPA for purported violations of

the Fair Debt Collection Practices Act ("FDCPA"). Plaintiff also asserts a statutory claim

against CPA for alleged violations of the FCCPA.

       2.      Process was served upon CPA on or about October 31, 2019.

       3.      CPA files with this Notice true and correct copies of all pleadings filed in the

above-referenced State Court action.

       4.      This Notice was timely filed with the Clerk of the United States District Court

after service of the Complaint upon the Defendant. 28 U.S.C. § 1446(b).

       5.      28 U.S.C. § 1441(b) provides as follows:


                                                                               0859800\304785308.v1
 Case 8:19-cv-02959-CEH-TGW Document 1 Filed 12/02/19 Page 2 of 3 PageID 2



               (b) Any civil action of which the district courts have original
               jurisdiction founded on a claim or right arising under the
               Constitution, treaties or laws of the United States shall be
               removable without regard to the citizenship or residence of the
               parties. Any other such action shall be removable only if none of
               the parties in interest properly joined and served as defendants is a
               citizen of the state in which such action is brought.

       6.      Plaintiff alleges that CPA violated §§ 1692e, 1692e(10) 1692e(5) and 1692e(8),

of the FDCPA in its attempted collection of Plaintiff's debt. Plaintiff seeks recovery of statutory

damages, actual damages, and reasonable attorney’s fees under the FDCPA.

       7.      In the Complaint, Plaintiff alleges that CPA was acting as a debt collector in

attempting to collect a debt from Plaintiff.

       8.      The Plaintiff’s Complaint invokes federal question jurisdiction because the

allegations involve claims under the FDCPA, 15 U.S.C. §1692 et seq.

       9.      The United States District Court for the Middle District of Florida has jurisdiction

over the Plaintiff’s claim due to the fact that the allegations against CPA contained in the

Complaint arise under the Constitution, laws or treaties of the United States. 28 U.S.C. §1331.

       10.     The District Court may exercise supplemental jurisdiction over the FCCPA claims

asserted against CPA pursuant to 28 U.S.C. § 1367, because the FCCPA claims against the

Defendant are so related with the claims under the FDCPA that they form part of the same case

or controversy under Article III, United States Constitution, as the allegations all deal with the

alleged conduct of Defendant in collecting an alleged debt from the Plaintiff.

       11.     Promptly after the filing of this notice of removal, CPA will file a copy of same

with the clerk of the County Court of Polk County, Florida and a notice of filing notice of

removal, as required by 28 U.S.C. § 1446. Written notice of the filing of this notice of removal

is also being served upon counsel for the Plaintiff.



                                                 2
                                                                                   0859800\304785308.v1
 Case 8:19-cv-02959-CEH-TGW Document 1 Filed 12/02/19 Page 3 of 3 PageID 3



       12.     CPA reserves the right to supplement this notice of removal by adding any

jurisdictional defenses which may independently support a basis for removal.

       WHEREFORE, the Defendant, Credit Protection Association, L.P., respectfully requests

that this case proceed in this court as an action properly removed to it.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, a true and correct copy of the foregoing was

furnished via electronic mail to counsel for Plaintiff: Bryan J. Geiger, Esquire, Seraph Legal,

P.A., 2002 East 5th Avenue, Suite 104, Tampa, Florida 33605 BGeiger@seraphlegal.com.



                                                       Respectfully submitted,


                                                       /s/ Ruel W. Smith
                                                       Ruel W. Smith
                                                       Florida Bar Number 0036548
                                                       rsmith@hinshawlaw.com
                                                       Andrew J. J. Collinson
                                                       Florida Bar Number 0055552
                                                       acollinson@hinshawlaw.com
                                                       Hinshaw & Culbertson LLP
                                                       100 South Ashley Drive, Suite 500
                                                       Tampa, FL 33602
                                                       Tel: 813-276-1662
                                                       Fax: 813-276-1956
                                                       Attorneys for Defendant, Credit Protection
                                                       Association, L.P.




                                                  3
                                                                                  0859800\304785308.v1
